Bloodworth, J.
(After stating the foregoing- facts.) Under the record as it comes to us the only question lor determination — and the only one argued in the brief of plaintiff in error — is whether or not the court erred in overruling the general demurrer. To impute to another a crime punishable by law is slander. Civil Code (1910), § 3433. Section 743 of the Penal Code of 1910 is as follows: " If any person shall knowingly, maliciously, or fraudulently cut, alter, or remove any certain boundary tree, or other allowed landmark, to the injury of another, he shall be guilty of a misdemeanor.” In Whitley v. Newman, 9 Ga. App. 90 (6) (70 S. E. 687), this court held: '"In order for one to impute a crime to another, in such a sense as that the imputation is actionable as slander, it is not necessary that the descriptive averments or essential ingredients by which the nature of the crime is defined should be stated with that distinctness requisite in an indictment. But, on the other hand, .it is not enough that the party to whom the remark is addressed may unwarrantably reach the conclusion, from the language used, that a crime is being imputed to the person to whom the speaker refers. For a defamatory oral utterance to be slanderous as imputing a crime, the statement must not only be such as may convey to the auditor the impression that the • crime in question is being charged, but it must be couched in such language as might reasonably be expected to convey that meaning to anyone who happened to hear the utterance.” Under the above ruling the petition in this case sufficiently alleges that the defendant imputed to plaintiff a crime punishable by law, sets out a complete cause of action, and the court did not err in overruling the general demurrer and in refusing to dismiss the petition.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.